

AMENDMENT NO. 3
TO
SECURED LOAN AGREEMENT


THIS AMENDMENT NO. 3, dated as June 28 2006 (the “Amendment”), to the Secured
Loan Agreement, dated as of December 31, 2004, as previously amended (the “Loan
Agreement”), between LEAF Fund I, LLC, as borrower (“Borrower”), LEAF Funding,
Inc., as originator (“Originator”), Lease Equity Appreciation Fund I, L.P., as
seller (“LEAF”), LEAF Financial Corporation, as servicer (“Servicer”), U.S. Bank
National Association, as collateral agent and securities intermediary, and
WestLB AG, New York Branch, as lender (“Lender”), is being entered into by
Borrower, LEAF, Servicer and Lender.
 
WITNESSETH
 
WHEREAS, Section 14.04 of the Loan Agreement provides that any term or provision
of the Loan Agreement shall be amended, supplemented or otherwise modified only
by an instrument in writing signed by LEAF, Servicer, Borrower, Lender and (to
the extent any such modification or supplement would have an adverse effect on
the interest of the Collateral Agent or Backup Servicer) the Collateral Agent
and/or Backup Servicer;
 
WHEREAS, the amendment to the Loan Agreement contemplated by this Amendment will
not have an adverse effect on, or otherwise affect the interests, rights or
obligations of the Collateral Agent, the Backup Servicer or the Hedge
Counterparty;
 
WHEREAS, the parties hereto have agreed to amend the Loan Agreement on the terms
and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and mutual agreement contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
Section 1. Defined Terms.
 
For purposes of this Amendment, unless the context clearly requires otherwise,
all capitalized terms which are used but not otherwise defined herein shall have
the respective meanings assigned to such terms in the Loan Agreement.
 
Section 2. Amendment to Loan Agreement.
 
(a) The definition of “Applicable Margin” set forth in Appendix A to the Loan
Agreement is hereby amended by deleting the definition in its entirety and
replacing it with the following:
 
“Applicable Margin” means, for each Advance and (i) any date prior to the
Facility Termination Date, 0.95% or (ii) any date that occurs on or after the
Facility Termination Date, 1.85%.”
 

 
 

--------------------------------------------------------------------------------

 
 
(b) Paragraph (liii)(H) of Exhibit D to the Loan Agreement is hereby amended by
deleting such paragraph in its entirety and replacing it with the following:
 
“(liii)(H) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the Aggregate Implicit Principal Balance of Eligible
Contracts (as of any date of determination) with respect to which any one Person
or any Affiliate of such Person is the related Customer does not exceed (1) if
the Aggregate Implicit Principal Balance of the Eligible Contracts is less than
$25,000,000, 4.0% of the Aggregate Implicit Principal Balance of all Eligible
Contracts, (2) if the Aggregate Implicit Principal Balance of the Eligible
Contracts is less than $50,000,000 but is greater than $25,000,000, the greater
of (x) $1,000,000 and (y) 3.0% of the Aggregate Implicit Principal Balance of
all Eligible Contracts and (3) if the Aggregate Implicit Principal Balance of
the Eligible Contracts is greater than $50,000,000, 3.0% of the Aggregate
Implicit Principal Balance of all Eligible Contracts;”
 
Section 3. Representations and Warranties.
 
Borrower, LEAF and Servicer each hereby certifies that the representations and
warranties set forth in Article VI of the Loan Agreement (and any other
representations and warranties made by Borrower, LEAF or Servicer in the Loan
Agreement) are true and correct on the date hereof with the same force and
effect as if made on the date hereof, except to the extent such representations
and warranties speak specifically to an earlier date in which case they shall
have been true and correct on such date. In addition, Borrower, LEAF and
Servicer each represents and warrants (which representations and warranties
shall survive the execution and delivery hereof) that (a) no unwaived Facility
Termination Event or Event of Default (nor any event that but for notice or
lapse of time or both would constitute an unwaived Facility Termination Event or
Event of Default) shall have occurred and be continuing as of the date hereof
nor shall any unwaived Facility Termination Event or Event of Default (nor any
event that but for notice or lapse of time or both would constitute an unwaived
Facility Termination Event or Event of Default) occur due to this Amendment
becoming effective, (b) Borrower, LEAF and Servicer each has the power and
authority to execute and deliver this Amendment and has taken or caused to be
taken all necessary actions to authorize the execution and delivery of this
Amendment, (c) no consent of any other person (including, without limitation,
members or creditors of Borrower, LEAF or Servicer), and no action of, or filing
with any governmental or public body or authority is required to authorize, or
is otherwise required in connection with the execution and performance of this
Amendment, other than such that have been obtained, (d) the Loan Agreement, as
amended by this Amendment, constitutes the legal, valid and binding obligation
of Servicer, LEAF and the Borrower, enforceable against them in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights generally and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
law), and (e) the execution, delivery and performance of this Amendment will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
formation or the limited liability company agreement of Servicer, LEAF or
Borrower or any material indenture, agreement, mortgage, deed of trust or other
instrument to which Servicer, LEAF or the Borrower is a party or by which it is
bound.
 
 
 

--------------------------------------------------------------------------------

 
Section 4. Effect of Amendment.
 
Upon the execution of this Amendment, the Loan Agreement shall be, and be deemed
to be, modified and amended in accordance herewith and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
hereto shall hereafter be determined, exercised and enforced subject in all
respects to such modifications and amendments, and all the terms and conditions
of this Amendment shall be deemed to be part of the terms and conditions of the
Loan Agreement, for any and all purposes. Except as modified and expressly
amended by this Amendment, the Amendment is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.
 
Section 5. Binding Effect.
 
The provisions of this Amendment shall be binding upon and shall be enforceable
by the parties hereto and their respective successors and assigns.
 
Section 6. Governing Law.
 
This Amendment shall be construed in accordance with the substantive laws of the
State of New York (without regard to conflict of law principles, other than
Section 5-1401 of the New York General Obligations Law) and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such laws.
 
Section 7. Severability of Provisions.
 
If any one or more of the provisions or terms of this Amendment shall be for any
reason whatsoever held invalid, then such provisions or terms shall be deemed
severable from the remaining provisions or terms of this Amendment and shall in
no way affect the validity or enforceability of the other provisions or terms of
this Amendment.
 
Section 8. Counterparts.
 
This Amendment may be executed in several counterparts, each of which shall be
an original and all of which shall constitute but one and the same instrument.
 
[Signature Page Follows]
 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 3 TO
SECURED LOAN AGREEMENT to be executed by their duly authorized representatives
on the date first written above.
 
 
 

 
LEAF FUND I, LLC, as Borrower
 
 
By: _________________________________
 
Name: Miles Herman
Title: Vice President
 
 
LEASE EQUITY APPRECIATION FUND I, L.P., as Seller
 
By: LEAF FINANCIAL CORPORATION, as General Partner
 
By: _________________________________
 
Name: Miles Herman
Title: President, COO
 
 
LEAF FINANCIAL CORPORATION, as Servicer
 
By: _________________________________
 
Name: Miles Herman
Title: President, COO
 
 
WESTLB AG, NEW YORK BRANCH,
as Lender
 
By: _________________________________
 
Name:
Title:
 
 
By: _________________________________
 
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:


U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and Securities Intermediary
 


By:       
Name:
Title:


LEAF FUNDING, INC., as Originator




By:       
Name:   Miles Herman
Title:     SVP & COO








 


 
DAL-FS1\85576v01